 


113 HR 3455 IH: To designate the facility of the United States Postal Service located at 201 East Pikes Peak Avenue in Colorado Springs, Colorado, as the “Chaplain (Capt.) Dale Goetz Memorial Post Office Building”.
U.S. House of Representatives
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3455 
IN THE HOUSE OF REPRESENTATIVES 
 
November 12, 2013 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 201 East Pikes Peak Avenue in Colorado Springs, Colorado, as the Chaplain (Capt.) Dale Goetz Memorial Post Office Building. 
 
 
1.Chaplain (Capt.) Dale Goetz Memorial Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 201 East Pikes Peak Avenue in Colorado Springs, Colorado, shall be known and designated as Chaplain (Capt.) Dale Goetz Memorial Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Chaplain (Capt.) Dale Goetz Memorial Post Office Building.  
 
